Citation Nr: 1017801	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  09-05 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for peptic ulcer 
disease by history.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to 
November 1955, and from August 1956 to February 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran's claim.  

In February 2009, the Veteran requested to be afforded a 
travel board hearing to be conducted by a Veterans Law Judge.  
See VA Form 9.  In March 2009 he withdrew the request.  

The Board also notes that the Veteran in March 1997 sought 
service connection for a throat disorder as secondary to his 
claimed stomach disorder.  It does not appear that the RO 
ever adjudicated the claim.  However, the Board observes that 
service connection is in effect for tonsillitis.  The RO 
should therefore contact the Veteran in order to ascertain 
whether he desires to claim service connection for a throat 
disorder, other than tonsillitis.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim of service connection for peptic 
ulcer disease by history was denied in a July 2005 rating 
decision; the RO provided notice of this action in July 2005, 
but a timely appeal was not perfected.

2.  The evidence added to the record since the July 2005 RO 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for peptic 
ulcer disease by history or otherwise raise a reasonable 
possibility of substantiating such claim.


CONCLUSION OF LAW

Since the final July 2005 rating decision, new and material 
evidence has not been presented to reopen the claim of 
service connection for peptic ulcer disease by history.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the appellant was provided notice that 
met these requirements in a letter dated in November 2007.  
This letter met the timing requirement as it was sent before 
the March 2008 rating decision.  Moreover, the content of the 
notice provided to the Veteran complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  The Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to the VA notice.

With regard to the considerations regarding the need for 
notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish the underlying claim for the benefit sought, there 
is no defect in this case.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In the November 2007 letter, the Veteran was advised 
of both the type of evidence needed to reopen his claim of 
service connection and what was necessary to establish 
entitlement to the claimed benefit.  Although the November 
2007 letter looked at the bases for the denial of service 
connection as set out in rating decisions dated prior to the 
RO's July 2005 final decision, the Veteran was essentially 
informed of the bases used by the RO in its final July 2005 
denial of his claim.  The Board considers this November 2007 
notice letter error to be harmless since there is no evidence 
it affected the fairness of the adjudication.  In addition, 
the letter made clear that, since the July 2005 RO decision, 
the crux of this case depended on showing that he in fact had 
a current diagnosis of peptic ulcer disease.  Accordingly, 
further development is not indicated.

Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  There is no evidence of any failure on the part 
of VA to further comply with VCAA that reasonably affects the 
outcome of this case.  

Here, the notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a).  The Veteran was provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  


Factual Background

The service treatment records for the first period of active 
duty, including a November 1952 enlistment examination report 
and a November 1955 release to inactive service examination 
report, show no complaints or findings relevent to peptic 
ulcer disease.  Similarly, an August 1956 reenlistment 
examination report and an August 1957 discharge and 
reenlistment examination report showed no complaints or 
findings relevant to peptic ulcer disease.  A January 1959 X-
ray report showed findings reflective of a deformed duodenal 
bulb.  An April 1060 X-ray report showed that fluoroscopic 
and film studies of the esophagus, stomach and duodenum 
showed a conspicuous deformity of the duodenum bulb.  The 
stomach and esophagus were both normal.  A May 1960 health 
record reflected that the Veteran had been experiencing 
symptoms of an ulcer for the past three years.  The note 
reported that an April 1960 upper GI series had revealed 
deformity of the duodenal bulb with no definite ulcer seen.  
A May 1960 clinical record, showing that the Veteran had been 
admitted for 10 days, includes a diagnosis of duodenum ulcer 
"N.E.C." [not elsewhere classified] (without obstruction).

A November 1960 treatment note showed a diagnosis of duodenum 
ulcer (without obstruction).  A December 1960 medical board 
report noted that the Veteran was admitted into the hospital 
at Fort Lejeune, North Carolina, in November 1960 with a 
diagnosis of duodenum ulcer, N.E.C (without obstruction).  
The diagnosis was thereafter noted to have been revised to 
duodenitis (cause unknown).  The medical board found that the 
Veteran's case should be referred to a physical evaluation 
board.  Physical evaluation board findings from December 1960 
are shown to have found the Veteran to be unfit to perform 
the duties of his rank by reason of physical disability 
incurred while entitled to basic pay by reason of his being 
diagnosed with duodenitis (cause unknown).  

The Veteran sought service connection for a "stomach 
condition" in March 1961.  See VA Form 21-526.  A rating 
decision dated in May 1961 denied service connection for 
"G.I. disease."  He did not file a timely appeal after 
receiving notice of the denial in May 1961.

The report of a VA examination conducted in April 1961 
included upper G.I. findings.  These findings found a normal 
esophagus and stomach, and no definite evidence of ulcer on 
the duodenal cap.  The findings also noted the presence of 
two very small tongue-like projections of barium noted on the 
greater curvature side of the cap, one of which could 
represent a partially healed minute ulcer.  The examiner 
found that an ulcer could not be excluded as a diagnosis.  

A May 1984 private medical record showed a diagnosis of 
duodenal ulcer.  

The report of an October 1984 VA general medical examination 
includes a diagnosis of duodenal ulcer by history.  A 
November 1984 VA upper GI report noted that the stomach 
showed no ulcerations or deformities.  Normal GI series was 
diagnosed.  

Service connection was again denied for "peptic ulcer 
disease by history" in November 1984.  The Veteran did not 
appeal the denial of the claim.  

A September 1990 VA GI clinic treatment note included a 
diagnosis of "GERD" [gastroesophageal reflux disease] and 
questionable "PUD" [peptic ulcer disease].  An October 1990 
VA GI outpatient treatment note showed a diagnosis of history 
of PUD.  

The report of a VA esophagus examination, dated in February 
1992, included a diagnoses of GERD, gastritis and 
duodentitis, chronic diarrhea with unspecified idiopathic 
inflammatory bowel changes, and diverticulosis.  

A May 1992 RO rating decision again denied service connection 
for peptic ulcer disease by history (claim for colonitis with 
diarrhea and stomach and esophagus referable thereto).  The 
Veteran did not appeal this decision.  
A March 1994 gastrointestinal examination report included a 
diagnosis of persistent gastroesophegeal reflux 
symptomatology along with epigastric tenderness.  

A December 1994 rating decision again denied service 
connection for an ulcer disorder.  Again, the Veteran did not 
appeal the decision.  

VA outpatient medical records, dated in August 2000 and 
October 2002, show a diagnosis of GERD.  

Service connection was once again denied by the RO for peptic 
ulcer disease by history in July 2005.  Review of the rating 
decision shows that the Veteran had not submitted new and 
material evidence sufficient to reopen his claim.  The RO 
also noted that the Veteran's claim for peptic ulcer disease 
had been previously denied in December 1994, and, at that 
time, it was determined that peptic ulcer disease had not 
been shown in service, or that manifestations of the same had 
not been manifested within the one year presumptive period.  
The RO in June 2005 essentially denied the Veteran's claim 
because the competent medical evidence did not include a 
current diagnosis of peptic ulcer disease.  Again, as was the 
case in many prior rating decisions dated previously, the 
Veteran, after being notified of the decision in July 2005, 
did not perfect an appeal to this decision made by the RO.  

The Veteran sought to reopen his claim for "ulcer disease" 
in October 2007.  See VA Form 21-4138.  

Review of the evidence on file dated subsequent to the RO's 
July 2005 decision shows that GERD was diagnosed as part of 
VA outpatient treatment records dated in October 2006 and 
March 2008.  


Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain diseases, including peptic 
ulcers (gastric or duodenal), may also be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  38 U.S.C.A. § 5108. 

For applications filed after August 29, 2001, as was the 
application to reopen the claims in this case, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Analysis

Service connection for peptic ulcer disease by history was 
denied by the RO in July 2005.  As noted, the RO determined 
that the record included no competent medical evidence to 
support a current diagnosis of peptic ulcer disease.  That RO 
decision is final.  38 U.S.C.A. § 7105.  The claim may not be 
reopened unless new and material evidence is received.  38 
U.S.C.A. § 5108.

For the evidence to be new and material in this case, it must 
show that that the Veteran has peptic ulcer disease which is 
attributable (i.e., related to) his military service.  

The evidence received since the July 2005 RO decision does 
not relate to a previously unestablished fact that would tend 
to substantiate the Veteran's claim.  Significantly, the 
material associated with the claims folder since July 2005 
fails to reveal that the Veteran has a current diagnosis of 
peptic ulcer disease.  While the Veteran was seen in service 
for medical treatment pertaining to certain gastrointestinal 
complaints, to include for deformed duodenal bulb, duodenal 
ulcer, and for duodenitis, the Board notes that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  While post-
service diagnoses are shown to include duodenal ulcer (1984), 
history of peptic ulcer disease (1990), diverticulosis (1992) 
and GERD (2002), competent medical findings pertaining to a 
current finding of peptic ulcer disease is not of record.  

The Board acknowledges that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service-connected 
condition as well as whether the new diagnosis is a 
progression of the prior diagnosis, a correction of an error 
in diagnosis, or the development of a new and separate 
condition.  38 C.F.R. §§ 4.13, 4.125 (2009); Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  In this case, the Veteran's 
current claim of service connection for peptic ulcer disease 
is based on the same factual basis and diagnoses as the 
previous claim that was last decided on the merits.  Thus, 
new and material evidence is necessary to reopen the claim.

Regarding the Veteran's claim for entitlement to service 
connection, he is a layperson, and his statements alone 
cannot constitute medical evidence, as opinions regarding 
diagnosis or nexus require medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  His assertions, by 
themselves, cannot constitute competent evidence that tends 
to substantiate his claim of service connection.  Without 
assessing the credibility of his arguments, the Board finds 
the Veteran's contentions to be of no probative weight for 
the purpose of reopening the claim.

Accordingly, new and material evidence has not been received 
to reopen the Veteran's claim of service connection for 
peptic ulcer disease by history.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for peptic ulcer disease by 
history, the appeal is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


